Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, and 21, drawn to determining whether an event is occurring in 3D space based on imposing 2D rule comprising one or more conditions against a ground plan, classified in G06V20/40.
II. Claims 17-20, drawn to determining whether to perform recovery calibration of the camera based on comparing fitting score against a predetermined calibration threshold score, classified in H04N 13/246

Inventions (I) and (II) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the generating a fitting score based on comparisons between (i) the synthesized 2D footprint and the first footprint, (ii) the synthesized 2D headprint and the first headpoint. The subcombination however has separate utility such as using the generated fitting score, for either refraining from triggering a recalibration of the camera or, alternatively, triggering the recalibration of the camera.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a)    The inventions require a different field of search (for example, searching different Group/subgroup, or electronic resources, or employing different search queries);
d)    The prior art applicable to one invention would not likely be applicable to another invention in view of their recognized divergent subject matter.
c) The inventions have acquired a separate status in the art in view of their different classification.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



During a telephone conversation with the Attorney of record, (Brown Levi, Reg. No. 72,533) on September 29, 2022 a provisional election was made without traverse to prosecute the invention of Group (I), claims 1-16, and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes et al, (US-PGPUB 2010/0194863) in view of Sunghoon et al, (“3D Localization of Projected Objects for Surveillance”, 2009 IEEE, Pages 1-6)

In regards to claim 1, Lopes et al discloses a computer system configured 
to infer whether an event is occurring in three-dimensional (3D) space based on two-dimensional (2D) image data, (see at least: Par. 0094, “Computer system 120”), said computer system comprising: 
one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computer system, (see at least: Par. 0040, implicitly by processor 121 and at least one memory 122), to at least: 
access an image of a scene, the image being generated by a camera that is located within an environment comprising the scene and that is calibrated relative to physical space coordinates of the environment, (see at least: Fig. 1, and Par. 0034-0035, where the image of the scene is implicitly generated by video camera 101 located within an environment and being calibrated to physical space coordinates of the environment, as shown in Fig. 1);
receive input comprising a 2D rule that is imposed against a ground plane represented within the image, the 2D rule comprising one or more conditions that, when satisfied, indicate an event is occurring within the scene, (see at least: Fig. 2, and Par. 0036, Camera 101 provides a stream of images or video data to computer system 120, [i.e., the computer system 120 receives an input stream of images or video data. Further, Par. 0043-0044, acquiring Image 200 by camera 101, (2D picture), where the Participant contour 201 contacts a ground plane 250 at one or more ground contact points 260, which implicit the occurring event of 2D rule]. Note also, that the presence of the participant 130 within the participant contour 201 of the image can be interpreted as the event of “2D rule”);
generate, from the image, a bounding box encompassing a detected 3D object, (see at least: Fig. 3, and Par. 0045, where the participant contour 201 corresponds to the bounding box. See also Par. 0075-0076); 
select a point within the bounding box, (see at least: Fig. 3, and Par. 0045, where the at least one of the topmost and bottommost visible points 261 and 260 is implicitly selected within the participant contour 201 corresponds to the bounding box. Note that the bounding box is 2D bounding box)
project the selected point from a 2D-space image plane of the image into 3D space to generate a 3D-space point, (see at least: Figs 3-4, and Par. 0025, the system determines a 2D contour (e.g., outline) of the participant, extends the 2D contour into a 3D volume, and inserts that 3D representation into a virtual 3D scene, Further, Par. 0057-0058, system 100 may generate an algorithm or look-up table to convert each pixel of background image 202 to a 3D physical location, which algorithm or look-up table may be used to determine the 3D physical position of a participant contour 201 (e.g., based on the location of ground contact point 260 within image 200), [i.e., implicitly projecting at least one the selected point from a 2D-space image plane of the image into 3D space to generate a 3D-space point]. See also, Par. 0080);
based on the 3D-space point, generate a 3D-space ground contact point that contacts a 3D-space ground plane in the 3D space, (see at least: see at least: Fig. 4, and Par. 0081-0083, and 0093, participant contour 201 is extruded at the top along the upper cone boundary 305b, and at the bottom by ground plane 250, rather than lower cone boundary 305a (in contrast to the extrusion shown in FIG. 3), to generate a solid volume 306, where the bottommost point 260 implicitly contacts a 3D-space ground plane in the 3D space, based on intersection of the Participant contour 201 and 3D ground plan 250, [i.e., generating a 3D-space ground contact point that contacts a 3D-space ground plane in the 3D space]); and 
Lopes does not expressly disclose re-project the 3D-space ground contact point onto the ground plane of the image to generate a synthesized 2D ground contact point in the image; and determine that a location of the synthesized 2D ground contact point in the ground plane of the image satisfies the one or more conditions such that the event is determined to be occurring in the scene.
However, Sunghoon discloses re-project the 3D-space ground contact point onto the ground plane of the image to generate a synthesized 2D ground contact point in the image, (see at least: Fig. 4, Page 2, right-hand-column, section V.A, there is correspondence between the 3D coordinates system and 2D coordinate system, which implicit the projection of 2D points to 3D points and back projection of 3D points to 2D points, (e.g., the green point between P1’ and P2’). See also Fig. 14, where the contact points remain as identified in the image); and determining that a location of the synthesized 2D ground contact point in the ground plane of the image satisfies the one or more conditions such that the event is determined to be occurring in the scene, (see at least: Fig.14 and 18, where the location of le blue square footprint, “synthesized 2D ground contact point”, in the image is implicitly located at the intersection between the borders image and the ground surface, [which implicitly act as "2D rule" and corresponds to the event, “satisfies the one or more conditions such that the event is determined to be occurring in the scene”]);
 Lopes and Sunghoon are combinable because they are both concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Lopes, to use the bounding solids, as though by Sunghoon, in order to localize the projected objects in 3D work space, (see at least: Abstract, first line).

In regards to claim 2, the combine teaching Lopes and Sunghoon as whole discloses the limitations of claim 1.
Furthermore, Lopes discloses wherein the 2D rule includes a line that is drawn on the ground plane of the image, (see at least: Fig. 2, where ground plane 250 corresponds to the a line that is drawn on the ground plane of the image), and  wherein the one or more conditions of the 2D rule state that the event is occurring in the scene when the 2D ground contact point is located on a particular side of the line or, alternatively, when the 2D ground contact point is contacting the line, (see at least: Fig. 2, and Par. 0043, 0044, where the Participant contour 201 contacts a ground plane 250 at one or more ground contact points 260, which implicit the occurring event of 2D rule).

In regards to claim 3, the combine teaching Lopes and Sunghoon as whole discloses the limitations of claim 1.
Furthermore, Lopes discloses wherein the 2D rule includes a shape that is drawn on the ground plane of the image, and wherein the one or more conditions of the 2D rule state that the event is occurring in the scene when the 2D ground contact point is located within a space defined by the shape, (see at least: Fig. 2, Par. 0076, lines 1-2, where the ground contact points 260 is located within the Participant contour 201 defined by the continuous curve or polygon(s) representing the outline of a participant 130, “shape”).

In regards to claim 4, the combine teaching Lopes and Sunghoon as whole discloses the limitations of claim 1.
Furthermore, Lopes discloses wherein the 3D object is a human located within the scene, (see at least: Fig. 2, where the participant 130 represents the human located within the scene), and wherein the selected point of the bounding box is one of: a central point of the bounding box corresponding to an abdominal location of the human; or a headpoint of the bounding box corresponding to a head location of the human, (see at least: Fig. 2, and Par. 0044, where the topmost point on participant contour 201 is represented by a top contour point 261, “headpoint of the bounding box”, which implicitly corresponds to the head location of the human).

In regards to claim 5, the combine teaching Lopes and Sunghoon as whole discloses the limitations of claim 1.
Furthermore, Lopes discloses wherein generating the 3D-space ground contact point is performed using height characteristics for an average human body, (see at least: Fig. 3, and Par. 0049, 0063,  system 100 may generate or access one or more formulas and/or look-up tables for determining a height of a participant 130 based on (a) aspects of the participant contour 201 (e.g., the distance between the bottom and topmost points 260 and 261 of contour 201) and/or (b) the location of participant contour 201 within image 200, [i.e., the topmost points 260, “3D-space ground contact point”, is implicitly generated based on the height characteristics of the participant contour 201 within image 200, which is technically equivalent to the height characteristic of the participant 130, “human body”]); and using the height characteristics to generate a model representative of a human body comprising feet that contact the 3D-space ground plane to form the 3D-space ground contact point, (see at least: Figs. 3-4, and Par. 0083, where the system 100 may extrude participant contour 201 to generate a solid volume 306, “model”, for a virtual 3D representation of the participant 130 (i.e., virtual 3D participant 155) in virtual 3D scene 190, [i.e., implicitly using the height characteristic of the participant contour 201, “height characteristic of the participant 130”, to generate the human body as shown in Fig. 4, comprising feet that contact the ground plane 250, “3D-space ground plane”, at one or more ground contact points 260, “3D-space ground contact point”]).

In regards to claim 6, the combine teaching Lopes and Sunghoon as whole discloses the limitations of claim 1.
Furthermore, Lopes discloses wherein generating the 3D-space ground contact point is further based on calibration parameters of the camera, (see at least: Par. 0046-0054, “system calibration”, [i.e., generating or more ground contact points 260, “3D-space ground contact point”, based on calibration parameters of the camera 101, “location and/or orientation of the camera 101”).


Regarding claim 21, claim 21, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 21 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “A method for inferring occurrence of an event based on one or more conditions detected within in a three-dimensional (3D) space, where the one or more conditions are identified based on two-dimensional (2D) image data, said method comprising: identifying, from a 2D rule imposed against a ground plane represented within an image, one or more conditions that reflect an occurrence of an event”. 
However, Lopes discloses the method for inferring occurrence of an event based on one or more conditions detected within in a three-dimensional (3D) space, where the one or more conditions are identified based on two-dimensional (2D) image data, (Lopes, see at least: Par. 0008, “computer implemented method”), said method comprising: identifying, from a 2D rule imposed against a ground plane represented within an image, one or more conditions that reflect an occurrence of an event, (Lopes, see at least: Fig. 2, and Par. 0043-0044, acquiring Image 200 by camera 101, (2D picture), where the Participant contour 201 contacts a ground plane 250 at one or more ground contact points 260, [i.e., implicitly identifying from the Participant contour 201 that encompass the participant 131,  “2D rule”, one or more ground contact points 260, where the Participant contour 201 contacts the ground plan 250 at the one or more ground contact points 260, “one or more conditions that reflect an occurrence of an event”]).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
-- Claim 10 is allowable over the prior art of record.
-- Claims 11-16 are allowable in view of their dependency from claim 10

With respect to claim 10, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“generating a buffer zone around the 3D-space ground contact point; reprojecting one or more portions of the buffer zone onto the ground plane of the image; and determining that a threshold amount of the reprojected one or more portions of the buffer zone in the ground plane of the image satisfies the one or more conditions such that the event is determined to be occurring in the scene”.

The closest prior art of record, Lopes et al, (US-PGPUB 2010/0194863), 
discloses a method for inferring whether an event is occurring in three-dimensional (3D) space based on two-dimensional (2D) image data, (see at least: Par. 0094, “Computer system 120”), said computer system comprising: 
accessing an image of a scene, the image being generated by a camera that is located within an environment comprising the scene and that is calibrated relative to physical space coordinates of the environment, (see at least: Fig. 1, and Par. 0034-0035, where the image of the scene is implicitly generated by video camera 101 located within an environment and being calibrated to physical space coordinates of the environment, as shown in Fig. 1);
receiving input comprising a 2D rule that is imposed against a ground plane represented within the image, the 2D rule comprising one or more conditions that, when satisfied, indicate an event is occurring within the scene, (see at least: Fig. 2, see at least: Par. 0036, Camera 101 provides a stream of images or video data to computer system 120, [i.e., the computer system 120 receives an input stream of images or video data. Further, Par. 0043-0044, acquiring Image 200 by camera 101, (2D picture), where the Participant contour 201 contacts a ground plane 250 at one or more ground contact points 260, which implicit the occurring event of 2D rule]. Note also, that the presence of the participant 130 within the participant contour 201 of the image can be interpreted as the event of “2D rule”);
generating, from the image, a bounding box encompassing a detected 3D object, (see at least: Fig. 3, and Par. 0045, where the participant contour 201 corresponds to the bounding box. See also Par. 0075-0076); 
selecting a point within the bounding box, (see at least: Fig. 3, and Par. 0045, where the at least one of the topmost and bottommost visible points 261 and 260 is implicitly selected within the participant contour 201 corresponds to the bounding box. Note that the bounding box is 2D bounding box), 
projecting the selected point from a 2D-space image plane of the image into 3D space to generate a 3D-space point, (see at least: Figs 3-4, and Par. 0025, the system determines a 2D contour (e.g., outline) of the participant, extends the 2D contour into a 3D volume, and inserts that 3D representation into a virtual 3D scene, Further, Par. 0057-0058, system 100 may generate an algorithm or look-up table to convert each pixel of background image 202 to a 3D physical location, which algorithm or look-up table may be used to determine the 3D physical position of a participant contour 201 (e.g., based on the location of ground contact point 260 within image 200), [i.e., implicitly projecting at least one the selected point from a 2D-space image plane of the image into 3D space to generate a 3D-space point]. See also, Par. 0080); and
based on the 3D-space point, generate a 3D-space ground contact point that contacts a 3D-space ground plane in the 3D space, (see at least: see at least: Fig. 4, and Par. 0081-0083, and 0093, participant contour 201 is extruded at the top along the upper cone boundary 305b, and at the bottom by ground plane 250, rather than lower cone boundary 305a (in contrast to the extrusion shown in FIG. 3), to generate a solid volume 306, where the bottommost point 260 implicitly contacts a 3D-space ground plane in the 3D space, based on intersection of the Participant contour 201 and 3D ground plan 250, [i.e., generating a 3D-space ground contact point that contacts a 3D-space ground plane in the 3D space]); 
However, Lopes et al fails to teach or suggest, either alone or in combination with the other cited references, generating a buffer zone around the 3D-space ground contact point; reprojecting one or more portions of the buffer zone onto the ground plane of the image; and determining that a threshold amount of the reprojected one or more portions of the buffer zone in the ground plane of the image satisfies the one or more conditions such that the event is determined to be occurring in the scene.

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 7, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“based on the 3D-space central point, generate a 3D-space footprint that contacts the 3D-space ground plane in the 3D space and that corresponds to a foot of the human and generate a 3D-space headpoint corresponding to a head of the human; reproject the 3D-space footprint and the 3D-space headpoint into the 2D-space image plane to generate a synthesized 2D footprint and a synthesized 2D headpoint; compute a ratio between a height of the bounding box and a distance between the synthesized 2D footprint and the synthesized 2D headpoint; upon determining the ratio is less than a predetermined value, (i) determine the human is partially occluded and (ii) select the 2D headpoint to operate as the selected point within the bounding box; and upon determining the ratio is equal to or more than the predetermined value, (i) determine the human is not partially occluded and (ii) select the central point to operate as the point within the bounding box”.

The closest prior art of record, Lopes et al, (US-PGPUB 2010/0194863), discloses generating a 3D-space footprint that contacts the 3D-space ground plane in the 3D space and that corresponds to a foot of the human and generate a 3D-space headpoint corresponding to a head of the human, (see at least: Figs. 3-4, and Par. 0066, generate a virtual 3D representation of participant 130 (e.g., virtual 3D participant 155 shown in FIG. 1) for use in virtual 3D scene 130, using lookup table, [i.e., implicitly generating virtual 3D participant 130 comprising 3D-space footprint]. Further, Par. 0081, and Figs. 3-4, discloses the participant contour 201 including the generated virtual 3D representation of participant 130, and a ground contact point 260 and a top contour point 261, where the ground contact point 260 represents the point where participant 130 touches the ground plane 250, typically the lowest point on participant contour 201, and the top contour point 261 represents the topmost point on participant contour 201, here the top of the participant's head]). However, while disclosing the generating a 3D-space footprint that contacts the 3D-space ground plane in the 3D space and that corresponds to a foot of the human and generate a 3D-space headpoint corresponding to a head of the human; Lopes et al fails to teach or suggest, either alone or in combination with the other cited references, that the 3D-space footprint is generated based on the 3D-space central point; reproject the 3D-space footprint and the 3D-space headpoint into the 2D-space image plane to generate a synthesized 2D footprint and a synthesized 2D headpoint; compute a ratio between a height of the bounding box and a distance between the synthesized 2D footprint and the synthesized 2D headpoint; upon determining the ratio is less than a predetermined value, (i) determine the human is partially occluded and (ii) select the 2D headpoint to operate as the selected point within the bounding box; and upon determining the ratio is equal to or more than the predetermined value, (i) determine the human is not partially occluded and (ii) select the central point to operate as the point within the bounding box”.
A further prior art of record, Sunghoon et al, (“3D Localization of Projected Objects for Surveillance”, 2009 IEEE, Pages 1-6), discloses the reprojection 3D-space footprint into the 2D-space image plane to generate a synthesized 2D footprint , (see at least: Fig. 4, Page 2, right-hand-column, section V.A, there is correspondence between the 3D coordinates system and 2D coordinate system, which implicit the projection of 2D points to 3D points and back projection of 3D points to 2D points, (e.g., the green point between P1’ and P2’). See also Fig. 14, where the contact points remain as identified in the image); and determining that a location of the synthesized 2D ground contact point in the ground plane of the image satisfies the one or more conditions such that the event is determined to be occurring in the scene, (see at least: Fig.14 and 18, where the location of le blue square footprint, “synthesized 2D ground contact point”, in the image is implicitly located at the intersection between the borders image and the ground surface, [which implicitly act as "2D rule" and corresponds to the event, “satisfies the one or more conditions such that the event is determined to be occurring in the scene”]); fails to teach or suggest, either alone or in combination with the other cited references, reproject the 3D-space headpoint into the 2D-space image plane to generate a synthesized 2D headpoint; compute a ratio between a height of the bounding box and a distance between the synthesized 2D footprint and the synthesized 2D headpoint; upon determining the ratio is less than a predetermined value, (i) determine the human is partially occluded and (ii) select the 2D headpoint to operate as the selected point within the bounding box; and upon determining the ratio is equal to or more than the predetermined value, (i) determine the human is not partially occluded and (ii) select the central point to operate as the point within the bounding box”.
With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“wherein the 2D rule includes one of a line, an oval, or a polygon, and wherein execution of the instructions further causes the computer system to at least: generate an elevated 2D rule that is elevated relative to the 2D rule and relative to the ground plane by performing the following: project the 2D rule into the 3D space to generate a particular rule in 3D space; elevate the particular rule from a current position in 3D space to an elevated position in 3D space; reproject the particular rule, which is now elevated, into the 2D-space image plane; and display the reprojected particular rule simultaneously with the 2D rule.

The closest prior art of record, Lopes et al, (US-PGPUB 2010/0194863), discloses wherein the 2D rule includes one of a line, an oval, or a polygon, (see at least: Figs. 2-3, where the participant contour 201 is represented as curve “oval”, as shown in Fig. 2), and wherein execution of the instructions further causes the computer system to at least project the 2D rule into the 3D space to generate a particular rule in 3D space, (see at least: Fig. 3, see at least: Par. 0046-0052, “system calibration”, where the participant 130 may be accurately modeled in 3D in virtual 3D scene 190, by using lookup table, such that the relative position of the participant's contour within the camera image can be converted into a 3D position, [which implicit project the 2D rule into the 3D space to generate a particular rule in 3D space, as shown in Fig. 3, where the participant contour 201 includes the virtual volume of the participant, “particular rule in 3D space”]; but  fails to teach or suggest, either alone or in combination with the other cited references, generate an elevated 2D rule that is elevated relative to the 2D rule and relative to the ground plane by performing the following: elevate the particular rule from a current position in 3D space to an elevated position in 3D space; reproject the particular rule, which is now elevated, into the 2D-space image plane; and display the reprojected particular rule simultaneously with the 2D rule.

  Regarding claim 9, claim 9 is in condition for allowance, in view its dependency from claim 8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        09/29/2022